UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2009 OR [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Federal 86-1127166 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 624 Market Street, Shreveport, Louisiana (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code: (318) 222-1145 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock (par value $.01 per share) (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ]No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 5(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] As of September 25, 2009, the aggregate value of the879,705 shares of Common Stock of the Registrant issued and outstanding on such date, which excludes an aggregate of 2.5 million shares held by all directors and executives officers of the Registrant, the Registrant's Employee Stock Ownership Plan ("ESOP"), Employees' Savings and Profit Sharing Plan ("401(k) Plan"), Recognition and Retention Plan ("RRP") Trust and 2.1 million shares held by Home Federal Mutual Holding Company of Louisiana as a group, was approximately $7.0 million.This figure is based on the closing sales price of $8.00 per share of the Registrant's Common Stock on September 25, 2009.Although directors and executive officers, the ESOP, RRP and 401(k) Plan were assumed to be "affiliates" of the Registrant for purposes of this calculation, the classification is not to be interpreted as an admission of such status. Number of shares of Common Stock outstanding as of September 25, 2009:3,350,166 DOCUMENTS INCORPORATED BY REFERENCE Set forth below are the documents incorporated by reference and the Part of the Form 10-K into which the document is incorporated. (1) Portions of the Annual Report to Shareholders are incorporated into Part II, Items 5 through 8 and Part IV, Item 15 of this Form 10-K. (2) Portions of the Definitive Proxy Statement for the 2009 Annual Meeting of Shareholders are incorporated into Part III, Items 10 through 14. Home Federal Bancorp Inc. of Louisiana Form 10-K or the Year Ended June 30, 2009 PART I. Item 1. Business 1 Item 1A. Risk Factors 22 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 23 Item 4. Submission of Matters to a Vote of Security Holders 23 PART II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 24 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosure About MarketRisk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A(T). Controls and Procedures 25 Item 9B. Other Information 25 PART III. Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 13. Certain Relationships and Related Transactions and Director Independence 26 Item 14. Principal Accountant Fees and Services 27 PART IV. Item 15. Exhibits and Financial Statement Schedules 27 i PART I Item 1.Business General On January 18, 2005, Home Federal Bank ("Home Federal Bank" or the "Bank"), completed its reorganization to the mutual holding company form of organization and formed Home Federal Bancorp, Inc. of Louisiana ("Home Federal Bancorp" or the "Company") to serve as the stock holding company for the Association.In connection with the reorganization, the Company sold 1,423,583 shares of its common stock in a subscription and community offering at a price of $10.00 per share.The Company also issued 60% of its then outstanding common stock in the reorganization to Home Federal Mutual Holding Company of Louisiana, or 2,135,375 shares.As of June 30, 2009, Home Federal Mutual Holding Company held 63.3% of Home Federal Bancorp's issued and outstanding common stock.The Bank is a federally chartered, stock savings and loan association and is subject to federal regulation by the Federal Deposit Insurance Corporation and the Office of Thrift Supervision.Effective April 8, 2009, Home Federal Bank changed its name from Home Federal Savings and Loan Association. Services are provided to Home Federal Bank's customers by three branch offices and one agency office, all of which are located in the City of Shreveport, Louisiana.The area served by the Bank is primarily the Shreveport-Bossier City metropolitan area; however, loan and deposit customers are found dispersed in a wider geographical area covering much of northwest Louisiana.Home Federal Bank has purchased packages of single family loans for its portfolio from a mortgage originator in Arkansas that are secured by properties primarily located in predominantly rural areas of Louisiana, Arkansas and Texas, however, no such purchases were made during fiscal 2009.We have received the non-objection of the Office of Thrift Supervision to offer security brokerage and advisory services through an agency office but have not commenced such activities as of June 30, 2009. The Company's only business activities are to hold all of the outstanding common stock of Home Federal Bank.The Company is authorized to pursue other business activities permitted by applicable laws and regulations for savings and loan holding companies, which may include the issuance of additional shares of common stock to raise capital or to support mergers or acquisitions and borrowing funds for reinvestment in Home Federal Bank. Home Federal Bancorp does not own or lease any property, but instead uses the premises, equipment and furniture of Home Federal Bank.At the present time, the Company employs only persons who are officers of Home Federal Bank to serve as officers of Home Federal Bancorp and may also use the support staff of Home Federal Bank from time to time.These persons are not separately compensated by Home Federal Bancorp. Home Federal Bank is a federally chartered savings and loan association located in Shreveport, Louisiana, which is the parish seat of Caddo Parish.Home Federal Bank's business consists primarily of attracting deposits from the general public and using those funds to invest in securities and originate single-family and consumer loans.Historically, Home Federal Bank has been a traditional thrift institution with an emphasis on fixed-rate long-term single-family residential first mortgage loans.As part of implementing our business strategy, we diversified the loan products we offer and increased our efforts to originate higher yielding commercial real estate loans and lines of credit and, to a lesser extent commercial business loans, in the last half of fiscal 2009.We recently hired senior management officers with significant commercial lending experience in our market area.Commercial real estate loans and lines of credit were deemed attractive due to their generally higher yields and shorter anticipated lives compared to single-family residential mortgage loans. On December 11, 2007, the Company entered into an Agreement and Plan of Merger with First Louisiana Bancshares, Inc., pursuant to which the Company would acquire First Louisiana Bancshares and its wholly-owned subsidiary, First Louisiana Bank (the "Merger").Simultaneously with the adoption of the Agreement and Plan of Merger, Home Federal Mutual Holding Company adopted a Plan of Conversion and Reorganization whereby Home Federal Mutual Holding Company would convert from the mutual holding company form of organization to the fully public stock holding company form of organization and offer shares of a new holding company to its members and the general public in a subscription and community offering.At the close of the offering period, the orders received were not sufficient to reach the minimum of the offering range. As a result, the Company’s second-step conversion and offering terminated and, as of August 14, 2008, the Company and First Louisiana Bancshares mutually agreed to terminate the Agreement and Plan of Merger. Completion of the merger was contingent on completion of the second-step conversion. 1 Market Area Our primary market area for loans and deposits is in northwest Louisiana, particularly Caddo Parish.Shreveport is the parish seat for Caddo Parish.Our operating strategy is based on strong community service. Our primary market area is suburban in nature, as indicated by the population density of Caddo and Bossier Parishes.Shreveport is the largest population center in the regional market area served by us.Services, wholesale/retail trade, manufacturing, casino gaming and government constitute the basis of a fairly diversified local economy.Competition for financial services in our primary market area is intense. Competition We face significant competition both in attracting deposits and in making loans. Our most direct competition for deposits has come historically from commercial banks, credit unions and other savings institutions located in the primary market area, including many large financial institutions which have greater financial and marketing resources available to them. In addition, we face significant competition for investors' funds from short-term money market securities, mutual funds and other corporate and government securities.We do not rely upon any individual group or entity for a material portion of our deposits. Our ability to attract and retain deposits depends on our ability to generally provide a rate of return, liquidity and risk comparable to that offered by competing investment opportunities. Our competition for real estate loans comes principally from mortgage banking companies, commercial banks, other savings institutions and credit unions. We compete for loan originations primarily through the interest rates and loan fees we charge, and the efficiency and quality of services we provide borrowers.Factors which affect competition include general and local economic conditions, current interest rate levels and volatility in the mortgage markets. Competition may increase as a result of the continuing reduction of restrictions on the interstate operations of financial institutions. Subsidiaries At June 30, 2009, the Company had one subsidiary, the Bank.The Bank’s only subsidiary at such date was Metro Financial Services, Inc., an inactive, wholly-owned subsidiary. Employees Home Federal Bank had 22 full-time employees and two part-time employees at June 30, 2009. None of these employees are covered by a collective bargaining agreement, and we believe that we enjoy good relations with our personnel. Lending Activities General.At June 30, 2009, our net loan portfolio amounted to $46.9 million, representing approximately 30.3% of total assets at that date.Historically, our principal lending activity has been the origination of one- to four-family residential loans.At June 30, 2009, one- to four-family residential loans amounted to $22.1 million, or 46.5% of the total loan portfolio.As part of our desire to diversify the loan portfolio, we also offer consumer loans, which includes home equity loans, second mortgage loans and lines of credit and amounted to $5.8 million, or 12.1% of the total loan portfolio at June 30, 2009.In the fourth quarter of fiscal 2009 we began offering commercial real estate loans, non-real estate secured commercial loans, and lines of credit which totaled $14.8 million, or 31.1% of the loan portfolio at June 30, 2009. The types of loans that we may originate are subject to federal and state laws and regulations. Interest rates charged on loans are affected principally by the demand for such loans and the supply of money available for lending purposes and the rates offered by our competitors. These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Federal Reserve Board, legislative and tax policies, and governmental budgetary matters. A savings institution generally may not make loans to one borrower and related entities in an amount which exceeds 15% of its unimpaired capital and surplus, although loans in an amount equal to an additional 10% of unimpaired capital and surplus may be made to a borrower if the loans are fully secured by readily marketable securities.In addition, upon application the Office of Thrift Supervision permits a savings institution to lend up to an additional 15% of unimpaired capital and surplus to one borrower to develop domestic residential housing units.At June 30, 2009, our regulatory limit on loans-to-one borrower was $4.7 million and the five largest loans or groups of loans-to-one borrower, including related entities, aggregated $4.5 million, $2.8 million, $2.0 million, $2.0 million and $1.6 million.Each of our five largest loans or groups of loans was performing in accordance with its terms at June 30, 2009.For our largest loan to one borrower, during fiscal 2009 we utilized the higher limit applicable for domestic residential housing units upon approval by the Office of Thrift Supervision.The $4.5 million group of loans is to a limited partnership established by the Housing Authority of Bossier City, Louisiana.The loans are secured by a first mortgage lien on real estate and low to moderate income rental units in Bossier City, Louisiana as well as a conditional assignment of rents. 2 Loans to or guaranteed by general obligations of a state or political subdivision are not subject to the foregoing lending limits. Loan Portfolio Composition.The following table shows the composition of our loan portfolio by type of loan at the dates indicated. June 30, Amount % Amount % (Dollars in Thousands) Real estate loans: One- to four-family residential $ % $ % Commercial-real estate secured Other mortgage Total real estate loans Commercial business loans Consumer loans Home equity loans and second mortgage loans Savings accounts Equity lines of credit Automobile 40 51 Total consumer loans Total loans % % Less: Allowance for loan losses ) ) Deferred loan fees ) ) Net loans receivable(1) $ Does not include loans held for sale amounting to $1.3 million and $852,000 at June 30, 2009 and June 30, 2008, respectively. Origination of Loans.Our lending activities are subject to the written underwriting standards and loan origination procedures established by the board of directors and management. Loan originations are obtained through a variety of sources, primarily consisting of referrals from real estate brokers and existing customers. Written loan applications are taken by one of our loan officers.The loan officer also supervises the procurement of credit reports, appraisals and other documentation involved with a loan.As a matter of practice, we obtain independent outside appraisals on substantially all of our loans.Under our lending policy, a title opinion must be obtained for each real estate loan.We also require fire and extended coverage casualty insurance in order to protect the properties securing the real estate loans.Borrowers must also obtain flood insurance policies when the property is in a flood hazard area. Our loan approval process is intended to assess the borrower's ability to repay the loan, the viability of the loan and the value of the property that will secure the loan.Residential loans up to $417,000, the Fannie Mae conforming loan limit for single-family mortgage loans for 2009, must be approved by our loan committee which currently consists of the Chief Executive Officer, the principal financial officer and the Vice President of Lending.Residential loans in excess of $417,000 must be approved by the board of directors.Commercial real estate secured loans and lines of credit and commercial business loans up to $1.0 million must be approved by the President or the Chief Executive Officer, up to $2.0 million by both the President and the Chief Executive Officer, up to $3.0 million by the loan committee and in excess of $3.0 million by the Executive Committee. In accordance with past practice, all loans are ratified by our board of directors. 3 During fiscal 2008, we purchased loans from a mortgage originator secured by single-family housing primarily located in predominantly rural areas of Louisiana, Arkansas and Texas.No such mortgage loans were purchased during fiscal 2009.The loans were generally secured by rural properties and the seller retained servicing rights.Although the loans were originated with fixed-rates, Home Federal Bank receives an adjustable-rate of interest equal to the Federal Housing Finance Board rate, with rate floors and ceilings of approximately 5.0% and 8.0%, respectively.Under the terms of the loan agreements, the seller must repurchase any loan that becomes more than 90 days delinquent.At June 30, 2009, we had approximately $9.3 million of such loans in our portfolio with an average age of approximately six years. The following table shows total loans originated, sold and repaid during the periods indicated. Year Ended June 30, (In Thousands) Loan originations: One- to four-family residential $ $ Commercial – real estate secured Other mortgage Commercial business Consumer Total loan originations Loans purchased Total loan originations and loans purchased Loans sold ) ) Loan principal repayments ) ) Total loans sold and principal repayments ) ) Increase (decrease) due to other items, net (1) ) Net increase in loan portfolio $ $ (1)Other items consist of deferred loan fees, the allowance for loan losses and loans held for sale at year end. Although federal laws and regulations permit savings institutions to originate and purchase loans secured by real estate located throughout the United States, we concentrate our lending activity in our primary market area in Caddo Parish, Louisiana and the surrounding area.Subject to our loans-to-one borrower limitation, we are permitted to invest without limitation in residential mortgage loans and up to 400% of our capital in loans secured by non-residential or commercial real estate.We also may invest in secured and unsecured consumer loans in an amount not exceeding 35% of total assets.This 35% limitation may be exceeded for certain types of consumer loans, such as home equity and property improvement loans secured by residential real property.In addition, we may invest up to 10% of our total assets in secured and unsecured loans for commercial, corporate, business or agricultural purposes.At June 30, 2009, we were within each of the above lending limits. During fiscal 2009 and 2008, we sold $16.2 million and $13.6 million of loans, respectively.We recognized gain on sale of loans of $1,567 during fiscal 2009 and $5,639 during fiscal 2008.Loans were sold during these periods primarily to another financial institution. Such loans were sold against forward sales commitments with servicing released and without recourse after a certain amount of time, typically 90 days.The loans sold primarily consisted of long-term, fixed rate residential real estate loans.These loans were originated during a period of historically low interest rates and were sold to reduce our interest rate risk.We will continue to sell loans in the future to the extent we believe the interest rate environment is unfavorable and interest rate risk is unacceptable. 4 Contractual Terms to Final Maturities.The following table shows the scheduled contractual maturities of our loans as of June 30, 2009, before giving effect to net items.Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less.The amounts shown below do not take into account loan prepayments. One- to Four- Family Residential Commercial - Real Estate Secured Other Mortgage Commercial Business Consumer Total (In Thousands) Amounts due after June 30, 2009 in: One year or less $ After one year through two years 47 After two years through three years After three years through five years After five years through ten years After ten years through fifteen years After fifteen years Total $ The following table sets forth the dollar amount of all loans, before net items, due after June 30, 2009 which have fixed interest rates or which have floating or adjustable interest rates. Fixed-Rate Floating or Adjustable-Rate Total (In Thousands) One- to four-family residential $ $ $ Commercial – Real Estate Secured Other mortgage Commercial business Consumer Total $ $ $ Scheduled contractual maturities of loans do not necessarily reflect the actual expected term of the loan portfolio. The average life of mortgage loans is substantially less than their average contractual terms because of prepayments. The average life of mortgage loans tends to increase when current mortgage loan rates are higher than rates on existing mortgage loans and, conversely, decrease when rates on current mortgage loans are lower than existing mortgage loan rates (due to refinancing of adjustable-rate and fixed-rate loans at lower rates). Under the latter circumstance, the weighted average yield on loans decreases as higher yielding loans are repaid or refinanced at lower rates. One- to Four-Family Residential Real Estate Loans.At June 30, 2009, $22.1 million, or 46.5%, of the total loan portfolio, before net items, consisted of one- to four-family residential loans. The loan-to-value ratio, maturity and other provisions of the loans made by us generally have reflected the policy of making less than the maximum loan permissible under applicable regulations, in accordance with sound lending practices, market conditions and underwriting standards established by us.Our current lending policy on one- to four-family residential loans generally limits the maximum loan-to-value ratio to 90% or less of the appraised value of the property although we will lend up to a 100% loan-to-value ratio with private mortgage insurance.These loans are amortized on a monthly basis with principal and interest due each month, with terms not in excess of 30 years and generally include "due-on-sale" clauses. At June 30, 2009, $12.7 million, or 57.4%, of our one- to four-family residential mortgage loans were fixed-rate loans.Fixed-rate loans generally have maturities ranging from 15 to 30 years and are fully amortizing with monthly loan payments sufficient to repay the total amount of the loan with interest by the end of the loan term.Our fixed-rate loans generally are originated under terms, conditions and documentation which permit them to be sold to U.S. Government-sponsored agencies, such as the Federal Home Loan Mortgage Corporation, and other investors in the secondary mortgage market. Consistent with our asset/liability management, we have sold a significant portion of our long-term, fixed rate loans over the past two years. 5 Although we offer adjustable rate loans, substantially all of the single-family loan originations over the last few years have consisted of fixed-rate loans due to the low interest rate environment.The adjustable-rate loans held in portfolio typically have interest rates which adjust on an annual basis.These loans generally have an annual cap of 2% on any increase or decrease and a cap of 6% above or below the initial rate over the life of the loan.Such loans are underwritten based on the initial rate plus 2%. Commercial Loans – General.In February 2009, we hired three commercial loan officers, including our President, Mr. Barlow, with over 12 years of commercial banking experience, particularly in the local Shreveport market.In addition, we have engaged a third party to review loans, policies, and procedures as related to the introduction of the commercial lending activity.The scope of the services to be provided includes credit underwriting, adherence to our loan policies as well as regulatory policies, and recommendations regarding reserve allocations.Although commercial loans are generally considered to have greater credit risk than other certain types of loans, management expects to mitigate such risk by originating such loans in its market area to known borrowers. Commercial Real Estate Loans.As of June 30, 2009,Home Federal Bank had originated $8.2 million ofloans secured by commercial real estate.It is the current policy of Home Federal Bank to lend in a first lien position on real property occupied as a commercial business property.Home Federal Bank offersfixed and variable rate mortgage loans.Home Federal Bank's commercial real estate loans are limited to a maximum of 85% of the appraised value and have terms up to 15 years, however, it is our preference to have terms of no more than 10 years.It is our policy that commercial real estate secured lines of credit are limited to a maximum of 85% of the appraised value of the property and shall not exceed 3 to 5 year amortizations. Commercial Business Loans.In conjunction with our introduction of loans and lines of credit secured by commercial real estate, we initiated non-real estate secured commercial lending.At June 30, 2009, we had outstanding approximately $6.6 million of non-real estate secured commercial loans.The business lending products we offer include lines of credit, inventory financing and equipment loans.Commercial business loans and lines of credit carry more credit risk than other types of commercial loans.We attempt to limit such risk by making loans predominantly to small- and mid-sized businesses located within our market area and having the loans personally guaranteed by the principals involved.We have established underwriting standards in regard to business loans which set forth the criteria for sources of repayment, borrower's capacity to repay, specific financial and collateral margins and financial enhancements such as guarantees. Generally, the primary source of repayment is cash flow from the business and the financial strength of the borrower. Consumer Loans - General.We are authorized to make loans for a wide variety of personal or consumer purposes.We originate consumer loans in order to accommodate our customers and because such loans generally have shorter terms and higher interest rates than residential mortgage loans.The consumer loans we offer consist of home equity and second mortgage loans, loans secured by deposit accounts with us, equity lines of credit, automobile loans and loans secured by readily marketable securities. Consumer loans generally have shorter terms and higher interest rates than residential mortgage loans, but generally entail greater credit risk than residential mortgage loans, particularly those loans secured by assets that depreciate rapidly, such as automobiles, boats and recreational vehicles.In such cases, repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment for the outstanding loan and the remaining deficiency often does not warrant further substantial collection efforts against the borrower.In particular, amounts realizable on the sale of repossessed automobiles may be significantly reduced based upon the condition of the automobiles and the fluctuating demand for used automobiles. Home Equity and Second Mortgage Loans.At June 30, 2009, we held $4.9 million of home equity and second mortgage loans compared to $3.8 million of home equity and second mortgage loans at June 30, 2008.These loans are secured by the underlying equity in the borrower's residence.We do not require that we hold the first mortgage on the properties that secure the second mortgage loans.The amount of our second mortgage loans generally cannot exceed a loan-to-value ratio of 90% after taking into consideration the first mortgage loan.These loans are typically three-to-five year balloon loans with fixed rates and terms that will not exceed 10 years and contain an on-demand clause that allows us to call the loan in at any time. 6 Loans on Savings Accounts.We offer loans secured by deposit accounts held with us, which loans amounted to $358,754, or 0.76% of the total loan portfolio, at June 30, 2009.Such loans are originated for up to 100% of the account balance, with a hold placed on the account restricting the withdrawal of the account balance.The interest rate on the loan is equal to the interest rate paid on the account plus 2%.These loans typically are payable on demand with a maturity date of one year. Equity Lines of Credit.We offer lines of credit secured by a borrower's equity in real estate which loans amounted to $451,141, or 0.95% of the total loan portfolio, at June 30, 2009.The rates and terms of such lines of credit depend on the history and income of the borrower, purpose of the loan and collateral.Lines of credit will not exceed 90% of the value of the equity in the collateral. Loan Origination and Other Fees.In addition to interest earned on loans, we generally receive loan origination fees or "points" for originating loans. Loan points are a percentage of the principal amount of the mortgage loan and are charged to the borrower in connection with the origination of the loan.In accordance with accounting guidance, loan origination fees and points are deferred and amortized into income as an adjustment of yield over the life of the loan. Asset Quality General.Our collection procedures provide that when a loan is 10 days past due, personal contact efforts are attempted, either in person or by telephone.At 15 days past due, a late charge notice is sent to the borrower requesting payment.If the loan is still past due at 30 days, a formal letter is sent to the borrower stating that the loan is past due and that legal action, including foreclosure proceedings, may be necessary.If a loan becomes 60 days past due and no progress has been made in resolving the delinquency, a collection letter from legal counsel is sent and personal contact is attempted.When a loan continues in a delinquent status for 90 days or more, and a repayment schedule has not been made or kept by the borrower, generally a notice of intent to foreclose is sent to the borrower.If the delinquency is not cured, foreclosure proceedings are initiated.In most cases, deficiencies are cured promptly.While we generally prefer to work with borrowers to resolve such problems, we will institute foreclosure or other collection proceedings when necessary to minimize any potential loss. Loans are placed on non-accrual status when management believes the probability of collection of interest is doubtful.When a loan is placed on non-accrual status, previously accrued but unpaid interest is deducted from interest income.We generally discontinue the accrual of interest income when the loan becomes 90 days past due as to principal or interest unless the credit is well secured and we believe we will fully collect. Real estate and other assets we acquire as a result of foreclosure or by deed-in-lieu of foreclosure are classified as real estate owned until sold. We held no real estate owned at June 30, 2009 compared to $52,000 of real estate owned at June 30, 2008. Delinquent Loans.The following table shows the delinquencies in our loan portfolio as of the dates indicated. June 30, 2009 June 30, 2008 30-89 90 or More Days 30-89 90 or More Days Days Overdue Overdue Days Overdue Overdue Number Principal Number Principal Number Principal Number Principal of Loans Balance of Loans Balance of Loans Balance of Loans Balance (Dollars in Thousands) One- to four-family Residential 1 $ 75 2 $ 349 $ $ Commercial - real estate secured Other mortgage Commercial business Consumer Total delinquent loans 1 $ 75 2 $ 349 $ $ Delinquent loans to total net loans .16% .74% % % Delinquent loans to total loans .16% . 73% % % 7 Non-Performing Assets.The following table shows the amounts of our non-performing assets (defined as non-accruing loans, accruing loans 90 days or more past due and real estate owned) at the dates indicated.We did not have troubled debt restructurings at either of the dates indicated. June 30, (Dollars in Thousands) Non-accruing loans: One- to four-family residential $ $ Commercial - real estate secured Other mortgage Commercial business Consumer Total non-accruing loans Accruing loans 90 days or more past due: One- to four-family residential Commercial – real estate secured Other mortgage Commercial business Consumer Total accruing loans 90 days or more past due Total non-performing loans(1) Real estate owned, net 52 Total non-performing assets $ $ 52 Total non-performing loans as a percent of loans, net % % Total non-performing assets as a percent of total assets % % (1)Non-performing loans consist of non-accruing loans plus accruing loans 90 days or more past due. Classified Assets.Federal regulations require that each insured savings institution classify its assets on a regular basis. In addition, in connection with examinations of insured institutions, federal examiners have authority to identify problem assets and, if appropriate, classify them. There are three classifications for problem assets: "substandard," "doubtful" and "loss." Substandard assets have one or more defined weaknesses and are characterized by the distinct possibility that the insured institution will sustain some loss if the deficiencies are not corrected. Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a higher possibility of loss. An asset classified as loss is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted. Another category designated "special mention" also must be established and maintained for assets which do not currently expose an insured institution to a sufficient degree of risk to warrant classification as substandard, doubtful or loss. Assets classified as substandard or doubtful require the institution to establish general allowances for loan losses. If an asset or portion thereof is classified as loss, the insured institution must either establish specific allowances for loan losses in the amount of 100% of the portion of the asset classified loss, or charge-off such amount. General loss allowances established to cover possible losses related to assets classified substandard or doubtful may be included in determining an institution's regulatory capital, while specific valuation allowances for loan losses do not qualify as regulatory capital. Federal examiners may disagree with an insured institution's classifications and amounts reserved. At June 30, 2009, we held $168,000 of assets classified special mention and $464,000 classified as substandard.The classified assets are related to one mutual fund investment and one mortgage loan. Allowance for Loan Losses.At June 30, 2009, our allowance for loan losses amounted to $465,629.The allowance for loan losses is maintained at a level believed, to the best of our knowledge, to cover all known and inherent losses in the portfolio both probable and reasonable to estimate at each reporting date.The level of allowance for loan losses is based on our periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing conditions.We are primarily engaged in originating single-family residential loans.Our management considers the deficiencies of all classified loans in determining the amount of allowance for loan losses required at each reporting date.Our management analyzes the probability of the correction of the substandard loans’ weaknesses and the extent of any known or inherent losses that we might sustain on them.During the fiscal year 2009, we recorded a provision for loan losses of $240,000 as compared to $0 recorded for the fiscal year 2008.The 2009 provision reflects our estimate to maintain the allowance for loan losses at a level to cover probable losses inherent in the loan portfolio. 8 The increase in the provision for fiscal year 2009 reflects the increased risk associated with our commercial lending (both real estate secured and non-real estate secured), as well our consideration of the downturn in the national economy.As noted previously, total non-performing assets increased by approximately $297,000 over the prior year. While management believes that it determines the size of the allowance based on the best information available at the time, the allowance will need to be adjusted as circumstances change and assumptions are updated. Future adjustments to the allowance could significantly affect net income. The following table shows changes in our allowance for loan losses during the periods presented. We had $9,000 and $-0- of loan charge-offs during fiscal 2009 and 2008, respectively. At or For the Year Ended June 30, (Dollars in Thousands) Total loans outstanding at end of period $ $ Average loans outstanding Allowance for loan losses, beginning of period $ $ Provision for loan losses Charge-offs (9 ) Allowance for loan losses, end of period $ $ Allowance for loan losses as a percent of non-performing loans % % Allowance for loan losses as a percent of loans outstanding % % The following table shows how our allowance for loan losses is allocated by type of loan at each of the dates indicated. June 30, Amount of Allowance Loan Category as a % of Total Loans Amount of Allowance Loan Category as a % of Total Loans (Dollars in Thousands) One- to four-family residential $ % $ % Commercial real estate 95 Other real estate secured Commercial business Consumer 5 Total $ % $ % 9 Investment Securities We have authority to invest in various types of securities, including mortgage-backed securities, U.S. Treasury obligations, securities of various federal agencies and of state and municipal governments, certificates of deposit at federally insured banks and savings institutions, certain bankers' acceptances and federal funds.Our investment strategy is established by the board of directors. The following table sets forth certain information relating to our investment securities portfolio at the dates indicated. June 30, Amortized Cost Fair Value Amortized Cost Fair Value (In Thousands) Securities Held-to-Maturity: FHLB stock $ 1,806 $ 1,806 $ 1,196 Mortgage-backed securities 378 Total Securities Held-to-Maturity 2,184 2,195 Securities Available-for-Sale: Corporate securities 1,727 Mortgage-backed securities 90,920 Total Securities Available-for-Sale 92,647 Total Investment Securities $ 94,166 $ 94,842 $ 98,027 The following table sets forth the amount of investment securities which contractually mature during each of the periods indicated and the weighted average yields for each range of maturities at June 30, 2009.The amounts reflect the fair value of our securities at June 30, 2009. Amounts at June 30, 2009 Which Mature in One Year or Less Weighted Average Yield Over One Year Through Five Years Weighted Average Yield Over Five Through Ten Years Weighted Average Yield Over Ten Years Weighted Average Yield (Dollars in Thousands) Bonds and other debt securities: Mortgage-backed securities $ % $ 39 % $ % $ % Equity securities(1): ARM Fund FHLB stock Total investment securities and
